Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon.
Lyon (US 2014/0029163) teaches forming a verticle CNT array formed on a substrate and a coated in graphene particles (see figures and claims). Two composites of CNT arrays and graphene can be stacked to face each other and an electrolyte can be put between them to form a supercapacitor (see figures and claims).  The CNTs can additionally be coated with (graphitic) fullerenes (See claims and figures). 
The growth substrate can be removes to form a free-standing structure via etching (See claims [0040, 0046]). 
The graphene and CNTs can be grown with a catalyst such as Ni, Fe in a CVD process (See [0036-0038, 0042]). 
Lyon teaches attaching layers to form a gap filled with an electrolyte to form a unit cell (See claims), and therefore would render obvious a sealed unit cell as claimed, as to contain the unit cell and electrolyte.
Absent a showing of criticality and unexpected results it would have ben obvious to use known parameters for CVD growth of CNTs including those claimed from pressure to catalyst percentage and acetylene gas given the teaching of a CVD process and use of a hydrocarbon gas (which encompasses acetylene) and the same catalyst.
Lyons necessarily provides several embodiments with no CNTs or all graphene and graphitic fullerenes and therefore it would have been obvious to provide overlapping concentrations of CNTs and other graphitic material dependent upon the desired electrical properties of the formed electrode material or supercapacitor.     


Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of Young.
Lyon may not teach the claimed electrolyte. 
Young (US 2016/0329560) teaches an electrode system formed from CNTs (see Examples E5) having an electrolyte [0063] comprising cation and an ion or salts [0065], including pyridinium [0076], trimethyl ammonium [0084], THF [0088-0090, 0095], DMSO [0138], NMP [0139].   The electrode system can comprise a solvent and claimed electrolyte system as claimed (see E35-E40).  
Regarding claim 25, the salts can be the claimed salts, and/or encompass the claimed salts such as metal halides of E31 (See [0104-0106, 0118]). 
It would have bene obvious to one of ordinary skill at the time of filing to provide the claimed solvents and electrolytes and/or solvents for a CNT containing electrode system capacitor consistent with those employed in Young and therefore known to be useful as an electrolyte and/or solvent. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783